DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	Previous claim interpretation is withdrawn in view of Applicant’s amendment to the claims filed June 7, 2022.
Claim Objections
3.	Previous objections are withdrawn in view of Applicant’s amendment to the claims filed June 7, 2022.
Claim Rejections - 35 USC § 112
4.	Previous rejections are withdrawn in view of Applicant’s amendment to the claims filed June 7, 2022.
Response to Arguments
5.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed June 7, 2022 with respect to the 35 U.S.C. 102 rejections have been fully considered and are persuasive in view of the amendments incorporating the previously indicated allowable subject matter of claims 9 and 19 into the independent claims.  The previous 35 U.S.C. 102 rejections of claims 1-8, 10-18, and 20 have been withdrawn. 

Allowable Subject Matter
6.	Applicant has canceled claim 19.  Applicant has added claim 21. 
7.	Claims 1-18 and 20-21 are allowed.
8.	Claims 1-18 and 20-21 are renumbered.
9.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Oh (U.S. Pat. Pub. 2019/0302750) fails to anticipate or render obvious an artificial intelligence (AI) device comprising: wherein the at least one sensor is configured to collect a fine dust concentration as the information on the external environment factor, and revolutions per minute of a motor as the information on the operation state, and wherein the data corresponding to the operation log is a feature vector indicating the fine dust concentration and the revolutions per minute of the motor collected by the at least one sensor, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 11 is allowed because the closest prior art, Oh (U.S. Pat. Pub. 2019/0320750) fails to anticipate or render obvious a method of diagnosing a malfunction using an operation log and an artificial intelligence (AI) model, the method comprising: collecting a fine dust concentration as the information on the external environment factor; and collecting revolutions per minute of a motor as the information on the operation state, and wherein the acquiring information includes providing a feature vector indicating the fine dust concentration and the revolutions per minute of the motor to the AI model, in combination with the rest of the claim limitations as claimed and defined by the Applicant.  
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        6/13/2022